GLADNEY, Judge.
Our original decree herein, Fla.App., 110 So.2d 169, was reviewed and reversed by the Supreme Court of Louisiana, 238 La. 551, 115 So.2d 851, and the case remanded; with instructions to this court to proceed to determine and award the measure of damages to which plaintiff is entitled.
In brief of defendants-appellees, it is asserted that forasmuch as this cause was tried before a civil jury which had been, requested by the defendants, this court should further remand to the trial court so that damages may be determined and: assessed by a civil jury. To grant such a. request could only result in further delay and in obedience to the instructions of the-Supreme Court of Louisiana, we must decline. Therefore, the only issue to be resolved by this court is the assessment of damages.
The plaintiff, a police officer of the City of Natchitoches, on January 5, 1958, was-set upon and attacked by a sixteen-point antlered deer, and as a result of this unusual and no doubt frightening experience,, he received a puncture wound into his left side and a rather severe laceration of the-right thigh, together with minor bruises,, lacerations and contusions. He was confined to the hospital from January 5th to. January 11th, and was able to return to-work on a part time basis from January 13th through the 17th, after which he was-able to fully engage in the performance of his duties as a police officer. Due to an-allergic condition Briley was subjected to> more tetanus shots than would otherwise-have been required. The laceration of the right thigh was about three and one-half inches deep, required considerable probing-to remove foreign matter, and necessitated! thirteen stitches. The puncture wound on-the left side penetrated the chest cavity and! required four stitches. Dr. R. S. Roy,, the-attending physician, was not available as a *669witness, and his testimony was not obtained. However, the nature of Briley’s injuries was described by Mrs. Annie Mae Brigman, an attending registered nurse, who testified Briley appeared to suffer considerable pain from his injuries. Medical expenses in the sum of $188.70 were paid by the insurer of plaintiff’s employer. The record does not disclose other special damages. It is our 'holding plaintiff should recover damages in the total sum of $1,000.
Accordingly, it is ordered that there be judgment in favor of plaintiff, Louis R. Briley and against Leon Mitchell and Natchitoches Locker Plant, Inc., in solido, in the full sum of $1,000 together with five per cent per annum interest thereon from judicial demand until paid, and all costs.